Citation Nr: 0017150	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  94-01 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
veteran's status post anterior glenohumeral reconstruction, 
right shoulder, with post traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from December 1970 to March 
1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

Service connection for a post operative dislocated right 
shoulder disability, with no residuals, was granted in a 
February 1977 rating decision, and a noncompensable 
evaluation was assigned.  This evaluation was increased to 10 
percent in a September 1992 rating decision.  In January 
1996, the RO received the veteran's request for an increased 
evaluation, which it denied in an August 1996 rating 
decision.  The veteran appealed this determination.  A 10 
percent evaluation remains in effect and is the subject of 
this appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

Initially, the Board notes that the veteran's appeal as to 
this issue was first before the Board in October 1998.  At 
that time, it was remanded for further development. 
Specifically, the RO was directed to obtain any additional 
treatment records identified by the veteran as to his right 
shoulder.  The RO was also to afford the veteran a VA 
orthopedic examination.  Review of the record indicates that 
the RO complied with the Board's directives, as required by 
law.  See Stegall v. West, 11 Vet. App. 268 (1998).  Here, 
the RO requested information from the veteran as to any 
additional treatment received pertaining to his right 
shoulder.  The veteran responded that he had already 
identified all treatment received.  The RO also afforded the 
veteran a VA orthopedic examination, which was conducted in 
July 1999.

The Board also notes that the veteran submitted additional 
statements and medical records, which were received at the 
Board in April 2000, subsequent to the certification of the 
veteran's appeal to the Board.  No waiver of consideration by 
the agency of original jurisdiction accompanied this 
submission, as required by applicable VA regulation.  See 
38 C.F.R. § 20.1304(c) (1999).  However, in this instance, 
the Board notes that the additional statements and medical 
records are either unrelated to the issue currently before 
the Board for consideration or are duplicative of evidence 
already of record and considered by the agency of original 
jurisdiction.  As such, neither a waiver nor consideration by 
the agency of original jurisdiction is required.  Id.

FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been obtained by the RO.

2.  The veteran's right shoulder disability is manifested by 
complaints of intermittent pain and an occasional locking 
sensation in his shoulder.  Clinically, it was noted that 
there was a pathological basis for mild to moderate 
symptomatology, with only minimal impairment functionally.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for status post anterior glenohumeral reconstruction, 
right shoulder, with post traumatic arthritis, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5201, 
5202, 5203 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

Here, the veteran's right shoulder disability is addressed by 
the schedular criteria applicable to the musculoskeletal 
system.  See 38 C.F.R. Part 4, § 4.71a.  Specifically, 
Diagnostic Code 5203 (Clavicle or scapula, impairment of) 
provides for a 10 percent evaluation where there is evidence 
of either malunion or nonunion without loose movement of 
either the major or minor side.  A 20 percent evaluation, the 
next higher evaluation available, is warranted where there is 
evidence of nonunion with loose movement of either the major 
or minor side or where there is evidence of dislocation of 
either the major or minor side.  The record indicates that 
the veteran's right side is his major side.

Alternatively, Diagnostic Code 5202 (Humerus, other 
impairment of) provides for a 20 percent evaluation where 
there is evidence of malunion with moderate deformity of 
either the major or minor side or where there is evidence of 
recurrent dislocation of or at the scapulohumeral joint, with 
infrequent episodes and guarding of movement only at the 
shoulder level, on either the major or minor side.  A 
30 percent evaluation is warranted where there is evidence of 
recurrent dislocation of or at the scapulohumeral joint, with 
frequent episodes and guarding of all arm movements, 
involving the major side.

Also, Diagnostic Code 5201 (Arm, limitation of motion of) 
provides for a 20 percent evaluation where there is evidence 
of motion limited to shoulder level on either the major or 
minor side.  A 30 percent evaluation is warranted where there 
is evidence of limited motion to midway between the side and 
shoulder level, on the major side.

Additionally, in evaluating limitation of motion, provisions 
found in 38 C.F.R. Part 4, §§ 4.40 and 4.45 (addressing 
disability of the musculoskeletal system and joints, 
respectively) must also be considered.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

II.  Factual Background

The veteran's private medical records (dated from May 1991 to 
February 1997) indicate that the veteran underwent surgical 
repair of subluxation of calcium deposits in the right 
shoulder in May 1991.  At that time, the veteran was 
diagnosed with calcific tendinitis and traumatic arthritis of 
the right shoulder subluxator.  Later entries reflect the 
veteran's complaints of various joint pain, including the 
shoulders, which was worsening.  The veteran indicated that 
he awoke stiff, which improved after about 30 minutes of 
movement.

The veteran's VA treatment records (dated from September 1994 
to April 1999) indicate that the veteran had polyarthralgia, 
which also involved the shoulders.

Upon VA examination in July 1996, the veteran complained of 
right shoulder pain and reported a history of four to five 
dislocations that were reduced without medical assistance.  
The veteran denied any current dislocations, although the 
pain in his right shoulder continued.  He also complained of 
crepitus, with decreased range of motion.  The veteran had 
occasional night pain, and when he abducted and externally 
rotated, he could create paresthesias to the palmar surface 
of the hand and all fingers.  These symptoms resolved when 
the shoulder returned to a neutral position.  The veteran 
stated that his shoulder had been doing reasonably well until 
he was injured in 1992, when he lifted a roll of film that 
weighed approximately 100 pounds.  At that time, he 
complained of pain in the right shoulder, and he subsequently 
underwent a procedure on his shoulder.  Subsequent to this 
procedure, the veteran's pain had been stable, although he 
complained of some weakness in the shoulders.  Physical 
examination found the veteran able to undress and dress 
himself without assistance, but it was noted that he grimaced 
frequently when observed.  The veteran's shoulders were 
normal, as were the lordotic and kyphotic curvatures.  Pain 
was elicited bilaterally over the short head of the biceps 
tendon and over the right acromioclavicular joint.  There was 
no trapezium or inner scapular tenderness, and there was no 
atrophy or biceps rupture noted.  There was also no winging 
of the scapulae.  Range of motion showed flexion on the right 
to be to 175 degrees; on the left, it was to 180 degrees.  
Extension on the right was to 54 degrees; on the left, it was 
to 60 degrees.  Abduction with palm down on the right was 120 
degrees, and on the left, it was 115 degrees.  Abduction with 
the palm up on the right was 170 degrees and 165 on the left.  
External rotation was 85 degrees on the right and 80 degrees 
on the left.  Strength testing was 5/5 in all shoulder 
planes, although there was some giving way in the 
supraspinatus.  However, intermittently, it showed good 
strength.  A contemporaneous x-ray study of the veteran's 
right shoulder revealed a surgical staple, which was 
compatible with the veteran's surgical history.  There was 
also a probable calcific mass directly either anterior or 
posterior to the center of the humeral head, which was 
compatible with the veteran's history of calcific tendinitis.  
The examiner did not reference the veteran's right shoulder 
in the recorded diagnoses.

A VA spine examination was also conducted in July 1996.  At 
that time, the veteran reported a history of shoulder 
dislocation in service, which he had self-manipulated prior 
to seeing a physician.  The veteran also reported that he 
felt depressed because he could not do sports or work, 
although he did indicate that he swam.  Physical examination 
of the right shoulder found no winging of the scapula.  Range 
of motion testing of both the right and left shoulders showed 
180 degrees of flexion bilaterally, 55 degrees of extension 
bilaterally, and 120 degrees of abduction bilaterally, with 
external rotation to 85 degrees bilaterally.  Various x-rays 
studies were performed and revealed, in pertinent part, a 
large staple base in the right shoulder.  Subsequent to 
physical examination and radiographic analysis, the examiner 
commented that the quality of pain presented by the veteran 
was not consistent and could not be correlated with the 
radiological and physical examination findings.  The examiner 
felt that the veteran presented a psychosomatic disorder that 
was "overlayed" with his arthritis.

A private x-ray study of the veteran's right shoulder (taken 
in October 1996) revealed a slightly irregular contour to the 
mid right clavicular cortex, which might have been post 
traumatic in nature from an old right clavicular fracture.  
No other abnormalities were seen.

Additional VA treatment records (dated from January to March 
1999) reflect the veteran's reports of right shoulder pain.  
It was noted that the veteran had decreased internal rotation 
of the right shoulder, as well as light impingement and light 
supraspinatus weakness.

Upon VA examination in July 1999, the veteran reported 
intermittent pain with activities and occasional locking 
sensations in his shoulder.  There was no numbness or 
tingling in his arm.  Physical examination of the right 
shoulder revealed 160 degrees of flexion and abduction, 80 
degrees of external rotation, and 60 degrees of internal 
rotation.  There was no impingement sign or supraspinatus 
sign.  There was, however, crepitation with range of motion.  
The veteran had no tenderness over the acromioclavicular 
joint or the biceps tendon.  A contemporaneous x-ray study of 
the veteran's right shoulder revealed a staple in the region 
of the humeral head.  There was also a healed clavicle 
fracture.  The recorded impression was history of right 
glenohumeral instability, status post reconstruction, with 
mild to moderate degenerative change.  The examiner commented 
that the veteran had a depressive disorder with somatoform 
pain features, which complicated his overall picture quite a 
bit.  The veteran actually had good use of his shoulder.  The 
examiner indicated that it should be noted that the veteran 
was also under evaluation of the Orthopedic Clinic for left 
shoulder problems, right and left knee problems, and low back 
problems.  With respect to the veteran's right shoulder, the 
examiner stated that the veteran did have a pathological 
basis for mild to moderate symptoms.  From a functional 
standpoint, the examiner believed that the veteran should 
have had minimal impairment.  The examiner did not find the 
veteran to be fit for any type of medium, heavy, or very 
heavy activities, particularly those involving overhead 
activities, but the veteran certainly remained more than fit 
for sedentary light or light to medium activities, as defined 
by the Dictionary for Occupational Titles.

III.  Application and Analysis

Upon review of the pertinent evidence of record and the 
applicable schedular criteria, the Board finds that an 
evaluation in excess of 10 percent for the veteran's status 
post anterior glenohumeral reconstruction, right shoulder, 
with post traumatic arthritis, is denied.

Here, the veteran is currently evaluated as 10 percent 
disabled pursuant to Diagnostic Code 5203.  As discussed 
above, Diagnostic Code 5203 provides for a 10 percent 
evaluation where there is evidence of either malunion or 
nonunion without loose movement of either the major or minor 
side and a 20 percent evaluation where there is evidence of 
nonunion with loose movement of either the major or minor 
side or where there is evidence of dislocation of either the 
major or minor side.  In this respect, the Board finds no 
clinical evidence of nonunion with loose movement or of 
current dislocation.  Rather, at most, upon VA examination in 
July 1999, the veteran reported only an occasional locking 
sensation of the right shoulder, which was not confirmed 
objectively.  Also, the Board finds only historical reference 
by the veteran as to dislocations of his shoulder, as 
evidenced by private medical records dated in May 1991 and 
the veteran's own reports upon VA examination in July 1996.

Therefore, in light of the above, the Board finds the 
veteran's current disability picture more nearly approximate 
to the schedular criteria required for a 10 percent 
evaluation under Diagnostic Code 5203 than that required for 
a 20 percent evaluation.  See 38 C.F.R. § 4.7; see also 
38 U.S.C.A. § 5107(b) (West 1991).

Alternatively, Diagnostic Code 5202 provides for a 20 percent 
evaluation where there is evidence of malunion with moderate 
deformity of either the major or minor side or where there is 
evidence of recurrent dislocation of or at the scapulohumeral 
joint, with infrequent episodes and guarding of movement only 
at the shoulder level, on either the major or minor side, and 
a 30 percent evaluation where there is evidence of recurrent 
dislocation of or at the scapulohumeral joint, with frequent 
episodes and guarding of all arm movements, involving the 
major side.  In this respect, the Board again finds no 
clinical evidence of either malunion with moderate deformity 
or of recurrent dislocation.  To reiterate, upon VA 
examination in July 1999, the veteran reported only an 
occasional locking sensation of the right shoulder, which was 
not confirmed objectively.  Also, the record reflects only a 
history of dislocations of the right shoulder, which ended in 
approximately May 1991.  The veteran denied any current 
dislocations upon VA examination in July 1996, and he did not 
report such symptomatology upon VA examination in July 1999.

Further, as to a 30 percent evaluation under Diagnostic Code 
5202, the Board stresses that there is no clinical evidence 
of record that suggests or indicates that the veteran 
experiences current dislocations (including recurrent 
dislocations) of the right shoulder.

Also in the alternative, Diagnostic Code 5201 provides for a 
20 percent evaluation where there is evidence of motion 
limited to shoulder level on either the major or minor side 
and a 30 percent evaluation where there is evidence of 
limited motion to midway between the side and shoulder level, 
on the major side.  In this respect, the Board notes that 
upon VA examination in July 1996, the veteran's range of 
motion testing showed flexion on the right to be to 175 
degrees, extension to be to 54 degrees; abduction with palm 
down on the right was 120 degrees, and abduction with the 
palm up was 170 degrees.  Further, external rotation was 85 
degrees on the right.  Upon spinal examination that same 
month, additional range of motion testing of both the right 
and left shoulders showed 180 degrees of flexion bilaterally, 
55 degrees of extension bilaterally, and 120 degrees of 
abduction bilaterally, with external rotation to 85 degrees 
bilaterally.  Moreover, upon VA examination in July 1999, 
range of motion testing revealed 160 degrees of flexion and 
abduction, 80 degrees of external rotation, and 60 degrees of 
internal rotation.  As such, in light of these consistent 
findings, the Board finds no clinical evidence that the 
veteran's motion on the right side is limited to either the 
shoulder level or midway between the side and shoulder level.

As for functional impairment, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and their possible 
application.  In this respect, the Board notes the opinion 
expressed by the VA examiner in July 1999, in which he 
indicated that the veteran actually had good use of his 
shoulder and that the veteran should have had minimal 
impairments, as defined by the Dictionary for Occupational 
Titles.  As such, the Board does not find clinical evidence 
suggestive of functional impairment beyond what is 
contemplated by a 10 percent evaluation under any of the 
diagnostic codes discussed above.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim in 
the December 1997 statement of the case ad in the August 1999 
supplemental statement of the case, as he was provided with 
the applicable schedular criteria and informed of the reasons 
and bases for the RO's determinations.


ORDER

An evaluation in excess of 10 percent for the veteran's 
status post anterior glenohumeral reconstruction, right 
shoulder, with post traumatic arthritis, is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

